Title: Editorial Note
From: 
To: 

General Lincoln did not complete this extended account of Shays’ Rebellion for GW until 4 Mar. 1787, a month after he had defeated and dispersed Daniel Shays’ followers at Petersham on 4 February. Hence Lincoln’s letter, to which GW responded on 23 Mar. 1787, served for GW not as a running report but as a recapitulation of developments in Massachusetts. It was primarily Henry Knox, the secretary at war, who kept GW informed from New York of events as they unfolded in New England during the winter. For a time in January, Knox was writing to GW by every post, enclosing firsthand accounts from Lincoln and others of the progress of the campaign against the insurgents in western Massachusetts. During the summer of 1786 the farmers in the rural towns of western Massachusetts expressed their growing discontent with their condition and with the government in Boston. The towns petitioned the General Court and called county conventions to press for economic relief, usually demanding paper currency and tender laws. By September the more radical of the protesters had moved to the forcible closure in some counties of the courts of common pleas through which debts were collected. Before the end of the month both Henry Lee in New York and David Humphreys in Connecticut had written GW about these developments in Massachusetts, which they found alarming, and by early October the Virginia newspapers were printing detailed reports from Boston. On 23 Oct., on the same day that Knox sent GW his first report, GW first expressed in writing, in a letter to Humphreys, his bewilderment and anger that Americans could turn against and seek to overthrow a government of their own making. The Massachusetts General Court met on 22 Oct. to begin the session
   
      in which it sought without success to deal with the growing unrest and violence in the western counties of the state. To pacify the farmers, it enacted legislation to increase somewhat the supply of money and to give debtors some additional protection from their creditors; to restore order, it passed a new riot act and gave the governor broad powers to lift habeas corpus. As Lincoln makes clear in the part of his letter written on 4 Dec., neither of these stratagems worked. Within two weeks of the adjournment of the legislature on 18 Nov., the Shaysites had twice prevented the court from sitting in Winchester, and on 20 Dec. they kept the court closed at Springfield. Gov. James Bowdoin on 4 Jan. 1787 ordered 4,400 troops to be raised and put under the command of General Lincoln, and on 19 Jan. he gave Lincoln his marching orders. In the portion of his letter to GW written on 22 Feb., Lincoln gives a succinct and lucid account of what ensued: his march with his army from Boston to Worcester on 19 Jan.; the wild flight of Shays’ assembled forces at Springfield on 25 Jan. after Gen. William Shepard’s Hampshire militia fired on them in defense of the federal arsenal; Lincoln’s dogging of Shays’ forces back and forth between Hadley, Northampton, Amherst, and Pelham; and Lincoln’s night march of 3 Feb. in a snowstorm to Petersham culminating the next day in the capture of the remnants of Shays’ forces, except for those who scattered and fled into the woods. Lincoln writes the last portion of his letter, dated 4 Mar., to tell of the Shaysite raid from New York on Stockbridge at the end of February and to express misgivings about the disqualifying act passed by the General Court in mid-February placing severe disabilities on all who had taken up arms. Both GW and Henry Knox, to whom Lincoln sent a copy of this eloquent appeal for tolerance and generosity, shared Lincoln’s views, which were to prevail after the election of John Hancock as governor in April.